Citation Nr: 1548719	
Decision Date: 11/18/15    Archive Date: 11/25/15

DOCKET NO.  09-44 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a chronic disability manifested by chronic fatigue, skin rashes, bilateral patella-femoral syndrome claimed as large and small joint pain, and loss of short term memory, to include as due to undiagnosed illness.  

2.  Entitlement to service connection for a chronic disability manifested by chronic fatigue, skin rashes, bilateral patella-femoral syndrome claimed as large and small joint pain, and loss of short term memory, to include as due to an undiagnosed illness.  

3.  Entitlement to service connection for a chronic disability manifested by bloody stool, soft stool, and irritable bowel syndrome (IBS), to include as due to an undiagnosed illness.  

4.  Entitlement to service connection for a traumatic brain injury (TBI).  

5.  Entitlement to service connection for a lumbar spine disability.  

6.  Entitlement to service connection for a cervical spine disability.  

7.  Entitlement to a higher initial rating for posttraumatic stress disorder (PTSD), rated 30 percent from April 21, 2004 through June 12, 2008, 50 percent from June 13, 2008 through May 19, 2014, and 70 percent from May 20, 2014.  

8.  Entitlement to an initial disability rating in excess of 20 percent for fibromyalgia.  

9.  Entitlement to a temporary total disability rating based on convalescence related to VA treatment for IBS and a colon disorder.  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran and S.K.


ATTORNEY FOR THE BOARD

A. Budd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1988 to August 1991.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from March 2008 (PTSD), December 2008 (chronic fatigue, IBS, bloody stool), March 2011 (Paragraph 30), February 2013 (TBI), and June 2013 (fibromyalgia) rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  These matters have been previously remanded by the Board in May 2015.  The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a hearing in August 2015.  A transcript of that hearing is of record.  

The issues of entitlement to service connection for chronic fatigue, IBS, TBI, lumbar spine disability, and a cervical spine disability, entitlement to a higher initial rating for PTSD, entitlement to an initial disability rating in excess of 20 percent for fibromyalgia, and entitlement to a temporary total disability rating based on convalescence related to IBS and a colon disorder, are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction (AOJ).  


FINDINGS OF FACT

1.  In a June 2000 rating decision, the RO denied service connection for chronic fatigue, joint pain, loss of short term memory, and skin rashes; the Veteran did not appeal that decision, nor was any new and material evidence submitted within the appeal period.  

2.  In an October 2004 rating decision, the RO reopened and denied service connection for an undiagnosed illness manifested by skin rashes, bilateral patella-femoral syndrome claimed as knee pain and also claimed as undiagnosed illness manifested by joint pain, and an undiagnosed illness manifested as chronic fatigue; the Veteran began but did not complete an appeal to the decision, nor was any new and material evidence submitted within the appeal period.  

3.  Evidence received since the October 2004 rating decision which reopened and denied a claim for service connection for an undiagnosed illness manifested by skin rashes, bilateral patella-femoral syndrome claimed as knee pain also claimed as undiagnosed illness manifested by joint pain, and an undiagnosed illness manifested as chronic fatigue, is related to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim of service connection for a chronic disability manifested by chronic fatigue, skin rashes, bilateral patella-femoral syndrome claimed as large and small joint pain, and loss of short term memory, to include as due to undiagnosed illness, 


CONCLUSIONS OF LAW

1.  The June 2000 rating decision, which denied in pertinent part service connection for chronic fatigue, joint pain, loss of short term memory, and skin rashes, is final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1999); currently 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).  

2.  The October 2004 rating decision, which reopened and denied a claim of service connection for undiagnosed illness manifested by skin rashes, bilateral patella-femoral syndrome claimed as knee pain and also claimed as undiagnosed illness manifested by joint pain, and a claim of service connection for undiagnosed illness manifested as chronic fatigue, is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004); currently 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).  

3.  The evidence added to the record since the October 2004 decision is new and material; the claim of service connection for a chronic disability manifested by chronic fatigue, skin rashes, bilateral patella-femoral syndrome claimed as large and small joint pain, and loss of short term memory, is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2015).     


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  In light of the favorable disposition herein of the Veteran's claim to reopen, there is no prejudice to the Veteran in adjudicating the appeal to reopen without further discussion of VA's duties to notify and assist.  

A claimant has one year from notification of a RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 3.160, 20.201, 20.302.  

A claim that is the subject of a prior denial may be reopened if new and material evidence is received with respect to that claim.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The evidence that is considered to determine whether new and material evidence has been received is the evidence received since the last final disallowance of the appellant's claim on any basis.  Evans, 9 Vet. App. 273 (1996).  This evidence is presumed credible for the purposes of reopening an appellant's claim, unless it is inherently false or untrue, or, if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992).

In determining whether new and material evidence has been received to reopen a claim, the Court has indicated that there is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should consider whether the evidence could reasonably substantiate the claim were the claim to be reopened, including by triggering VA's duty to obtain a VA examination.  Id. at 118.  Moreover, the Veteran need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  Id. at 120 (noting the assistance of 38 C.F.R. § 3.159(c)(4) would be rendered meaningless if new and material evidence required a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element).  Once a claim is reopened, the adjudicator must review it on a de novo basis, with consideration given to all the evidence of record.  38 U.S.C.A. § 5108 (West 2014); Evans v. Brown, 9 Vet. App. 273 (1996).  

Service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for joint pain, chronic fatigue, loss of short term memory, and skin rashes were initially denied by a RO decision in June 2000 on the grounds that there is no record of joint pain showing a chronic disability subject to service connection, there is no clinical evidence which shows that the Veteran has chronic fatigue syndrome nor evidence that he meets the provisions of 38 C.F.R. § 3.317, there is no record of loss of short term memory or other condition showing a chronic disability subject to service connection, and because a VA medical examiner was unable to find a condition that causes skin rash or of a chronic condition that manifested to a compensable degree.  No appeal was taken from that determination, and new and material evidence was not received within the one-year appeal period.  As such, that decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.156(b), 20.302, 20.1103 (1999); currently 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.156(b), 20.302, 20.1103 (2015).  

Service connection for undiagnosed illness manifested by skin rashes, service connection for bilateral patella-femoral syndrome claimed as knee pain and also claimed as undiagnosed illness manifested by joint pain, and service connection for undiagnosed illness manifested as chronic fatigue, were reopened and again denied by a RO decision in October 2004.  These issues were denied on the grounds that the evidence of record does not show the Veteran's skin rash is a chronic condition, that patella-femoral syndrome is a known clinical diagnosis that neither occurred in nor was caused or aggravated by service, and recent treatment records show no evidence of an undiagnosed illness manifested by chronic fatigue or chronic fatigue syndrome.  The Veteran began, but did not complete, an appeal from that determination, and new and material evidence was not received within the one-year appeal period.  As such, that decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004); currently 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).  Thus, the Veteran's service connection claim may be considered on the merits only if new and material evidence has been received since the prior adjudication.  See 38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156; Barnett v. Brown, 83 F.3d 1380, 1383 (1996).  

Since the last final denial, VA has received treatment records that discuss treatment for recurrent skin rashes, discussion of memory deficit, and continued complaints of fatigue, joint pain, and poor memory.  These records also contain diagnoses of fibromyalgia and herpes that might relate to some of these symptoms.    

On review, the Board finds that VA has received new and material evidence.  The previous denials were based, at least in part, on a finding that the Veteran did not have a chronic disability, or a disability that met the requirements of 38 C.F.R. § 3.317.  This new evidence relates to an unestablished fact necessary to substantiate the claim.  See 38 C.F.R. § 3.156, 4.125(a).  It meets the low threshold of raising a reasonable possibility of establishing the claim in that it relates to the existence of a current disability or a disability that meets the requirements of 38 C.F.R. § 3.317.  Id.; Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Therefore, the evidence is new and material.  Such new and material evidence having been received, the claim is reopened.  


ORDER

New and material evidence having been received, the claim of service connection for a chronic disability manifested by chronic fatigue, skin rashes, bilateral patella-femoral syndrome claimed as large and small joint pain, and loss of short term memory, to include as due to undiagnosed illness, is reopened.  


REMAND

VA is to provide a medical examination or provide a medical opinion when there is: competent evidence of a current disability or persistent or recurrent symptoms of a disability; evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability; and insufficient competent medical evidence to make a decision on a claim.  McLendon v Nicholson, 20 Vet. App. 79 (2006).  

The Veteran has not been afforded a VA examination as to his cervical and lumbar spine disabilities; a chronic disability manifested by chronic fatigue, skin rashes, joint pain, and loss of short term memory to include as due to undiagnosed; a chronic disability manifested by bloody stool, soft stool, and irritable bowel syndrome (IBS), to include as due to an undiagnosed illness; and TBI. 

An April 2010 VA treatment note indicates degenerative joint disease of the cervical and lumbar spine, which is competent evidence of current disabilities of the lumbar and cervical spine.  The Veteran testified in his hearing that he injured his cervical and lumbar spine during service when a near miss from an artillery shell caused him to hit his head and fall, and that he experienced neck and back pain ever since.  The Veteran is competent to relate this event as well as the experience of back and neck pain.  Layno v. Brown, 6 Vet. App. 465 (1994).  As the record does not contain sufficient evidence to make a decision, the Veteran should be afforded a VA examination upon remand.  McLendon v Nicholson, 20 Vet. App. 79 (2006).  

Similarly, the Veteran has competently complained of and sought treatment for a current disability manifested by fatigue, joint pain, skin rashes, trouble with his memory, and gastrointestinal complaints.  He has asserted that these symptoms are the result of exposure to chemicals during his service in Iraq, and his records corroborate such service.  The Veteran has also provided competent testimony of striking his head twice in service, and a May 2012 letter asserting that the Veteran is being treated for TBI.  VA examinations should be obtained with regards to these claims as well.  See McLendon, supra.  

The Veteran testified that he received treatment from a private medical provider in Wyoming for his fatigue and gastrointestinal symptoms.  The AOJ should attempt to obtain these records upon remand.  Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992).  

The Veteran has also asserted he received treatment from a VA facility in Cheyenne, Wyoming in 1997 or 1998.  Although a December 2012 notation related to a CAPRI search states that there were no treatment records for the claimed conditions of the neck, back, or TBI from the Cheyenne, Lexington, Northern California, and Sierra Nevada facilities, this notation did not indicate whether there were other records associated with the Veteran.  Upon remand, the AOJ should attempt to associate any records related to the Veteran's treatment from the Cheyenne VA Medical Center (VAMC), specifically any treatment from 1997 or 1998.  The Veteran also submitted December 2009 correspondence which included a November 2009 notation from the Southern Arizona VA Health Care System in Tucson, Arizona, that recommends inpatient treatment for PTSD.  Any records from this facility should be requested upon remand.  The claims folder should also be updated to include VA treatment records compiled since November 4, 2013.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  

As to the Veteran's claim for an increased rating for PTSD, the Veteran's wife testified that in approximately March 2015 the Veteran's PTSD exacerbated to the point where he had delusions that she was his enemy which caused him to obtain a restraining order against her, and she called the police to perform a wellness check on the Veteran.  The AOJ should contact the San Bernadino County Twin Peaks sheriff station and request any records related to this incident.  The Veteran has also testified that his employment was terminated on several occasions due to his PTSD symptoms or "personality issues."  Upon remand, the AOJ should attempt to request records related to the Veteran's employment with Lucent Technologies in Sacramento from 2003 through January 2004, Ecology Sprinklers in Stockton, California from January through April 2004, Northfield Industries in Chico, California from 2004 through 2007, and with Avis Budget Corporation from 2007 to 2008. 

The Veteran contends that he received medical leave for 4-6 weeks related to a surgical treatment related to his gastrointestinal difficulty in March 2010.  The AOJ should attempt to obtain records from his employer at the time, Southern California Edison, related to this medical leave.  

The Veteran has also submitted a September 2013 statement indicating that the Social Security Administration (SSA) had found him to be permanently disabled, and a February 2014 copy of an application for disability insurance benefits from the Employment Development Department (EDD) in the state of California.  These records should also be requested upon remand.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Cheyenne VA Medical Center and the Southern Arizona VA Health Care System, to include the VA Southeast Tucson Clinic, and request all records related to treatment of the Veteran.  Also, obtain all treatment records for the Veteran from the VA Loma Linda Healthcare System and all associated outpatient clinics dated from November 4, 2013 to the present.  If any records cannot be obtained after reasonable efforts have been made, notify the Veteran and allow him the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).  All attempts to obtain the records must be documented in the claims file.

If no records can be obtained after reasonable efforts have been made, notify the Veteran and allow him the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).  All attempts to obtain the records must be documented in the claims file.  

2.  Contact the Veteran and ask that he provide the contact information for any private medical facility from which he received treatment in Wyoming, as referenced in his hearing testimony.  After obtaining any necessary releases, contact any healthcare provider identified and request all records related to the treatment of the Veteran.  The AOJ must make two attempts to obtain these records unless the first attempt demonstrates that further attempts would be futile.  If no records are obtained, the AOJ must (1) inform the Veteran of the records that were not obtained (2) tell the Veteran what steps were taken to obtain them, and (3) tell the Veteran that the claim will be adjudicated without the records but that if he later submits them, the claim may be reconsidered.  See 38 U.S.C.A. § 5103A(b)(2)(B) (West 2002 & Supp. 2013)).

3.  Contact the Social Security Administration and the State of California's Employment Development Department (EDD) and request a copy of all documents and/or evidentiary material pertaining the Veteran's application for disability or unemployment benefits.  If any of the requested records are shown to be at another storage facility, a request should be made to the appropriate storage facility.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2)  (West 2002) and 38 C.F.R. § 3.159(e).

4.  After obtaining any necessary releases, contact Lucent Technologies, Ecology Sprinklers, Northfield Industries, Avis Budget Corporation, and Southern California Edison.  Request that each employer return a completed VA Form 21-4192, Request for Employment Information in Connection with a Claim for Disability Benefits, regarding the Veteran's employment.  As to Southern California Edison, specifically request any information regarding medical leave associated with a March 2010 surgical procedure.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2)  (West 2002) and 38 C.F.R. 
§ 3.159(e).

5.  After obtaining any necessary releases, contact the San Bernadino County Sheriff's Department and request any records related to a March 2015 incident in which the Veteran obtained a restraining order against his wife, and the Veteran's wife requested that the police perform a wellness check on the Veteran.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2)  (West 2002) and 38 C.F.R. § 3.159(e).

6.  After completing all of the above development, schedule the Veteran for VA examinations as to his claims for service connection for TBI, undiagnosed illness, cervical spine disability, and lumbar spine disability.  After reviewing the claims file, the examiner is asked to:

(i) provide an opinion as to whether the Veteran has any chronic disability manifested by chronic fatigue, skin rashes, joint pain, and/or loss of short term memory; if so, the examiner is to opine as to whether such is a manifestation of an undiagnosed illness, and whether it is at least as likely as not (50 percent or greater probability) that such disorder is etiologically related to service, to include service in Southwest Asia.  If the examiner finds that these symptoms are associated with a specifically diagnosed disability or disabilities for which the Veteran has not been service-connected, he or she is to provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any such disability is caused by or otherwise etiologically related to service, to include service in Southwest Asia.

ii) to provide an opinion as to whether the Veteran has any chronic disability manifested by gastrointestinal complaints; if so, the examiner is to opine as to whether such is a manifestation of an undiagnosed illness, and whether it is at least as likely as not (50 percent or greater probability) that such disorder is etiologically related to service, to include service in Southwest Asia.  If the examiner finds that these symptoms are associated with a specifically diagnosed disability for which the Veteran has not been service-connected, he or she is provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any such disability is caused by or related to service, to include service in Southwest Asia.

iii) to provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran has a TBI that is caused by or otherwise etiologically related to service, to specifically include the Veteran's testimony of two in-service head injuries.  

iv) to provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran has a cervical spine disability that is caused by or otherwise etiologically related to service, to include the Veteran's hearing testimony of injuring his neck in service when knocked forward by an artillery blast.  The examiner is advised that the Veteran also testified in his hearing that he has experienced neck pain since that time.  

v) to provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran has a lumbar spine disability that is caused by or otherwise etiologically related to service.  The examiner is advised that the Veteran testified in his hearing that he believes he injured his back when knocked forward by an artillery blast, and that his back has bothered him ever since.

Any opinion offered must be supported by a complete rationale.

7.  After completing all of the above development, readjudicate the issues on appeal.  If any benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).









This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


